        Case 1:19-cv-05656-WHP Document 31 Filed 04/30/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                  :
 136 Field Point Circle Holding Company,          :
 LLC,                                             :
                                                  :
                      Plaintiff,                  :          19cv5656
                                                  :
               -against-                          :          ORDER
                                                  :
 ALEXANDER RAZINSKI and TANYA                     :
 RAZINKSI,                                        :
                                                  :
                      Defendants.                 :
                                                  :

WILLIAM H. PAULEY III, Senior United States District Judge:

              The parties are directed to use the following dial-in information for the status

conference scheduled for May 8, 2020 at 10:00 a.m. The dial-in number is 888-363-4749,

passcode 3070580.

Dated: $SULO, 2020
       New York, New York
